 1 JOSEPH A. WELCH, SB# 119312
   LAW OFFICES OF JOSEPH A. WELCH
 2 E-Mail: joewelchlaw@yahoo.com
   828 University Avenue
 3 Sacramento, California 95825
   Telephone: 916.444.5501
 4 Facsimile: 916.920.5505

 5 Attorneys for Plaintiffs
   KIMBERLY WARD-PETERSON and NOEL
 6 PETERSON

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11 KIMBERLY WARD-PETERSON and NOEL                      Case No. 2:18-cv-00567-KJM-DB
   PETERSON,
12                                                      STIPULATION AND ORDER TO
                  Plaintiffs,                           CONTINUE DEADLINE TO COMPLETE
13                                                      MEDIATION AND DISCOVERY
          v.                                            DEADLINES
14
   J.C. PENNEY CORPORATION, INC., J.C.
15 PENNEY COMPANY, INC. and DOES 1
   through 10, inclusive,
16
                  Defendants.
17

18          THE PARTIES, BY AND THROUGH THEIR RESPECTIVE ATTORNEYS OF
19 RECORD, AGREE AND STIPULATE AS FOLLOWS:

20          The Court scheduled a mediation completion deadline of June 19, 2020. Due to the
21 transfer of handling attorneys, unavailability because of trial, and other scheduling issues, the

22 parties are unable to complete mediation and necessary depositions prior to the currently

23 scheduled deadlines. Additionally, the parties agree that there are additional depositions that must

24 be taken prior to mediating the case. Also, Plaintiffs’ attorney is scheduled for a three to four

25 week criminal trial and will not be able to complete the mediation within the ninety days

26 originally agreed upon by the parties.

27          Thus, the parties respectfully request the Court extend the mediation completion deadline
28 again for an additional one hundred twenty (120) days from the date of this stipulation and


            STIPULATION AND ORDER TO CONTINUE DEADLINE TO COMPLETE MEDIATION
 1 discovery deadlines extended, or to a date otherwise convenient to the Court. The parties propose

 2 the following deadlines:

 3 Proposed Schedule:

 4         The parties propose the following schedule in this matter:

 5         a.      Mediation to be completed: October 17, 2020

 6         b.      Discovery shall be completed by: June 3, 2020

 7         c.      Disclosure of Expert Witnessed due by: July 2, 2020

 8         d.      Disclosed expert witnesses of rebuttal: July 20, 2020

 9         e.      Expert discovery to be completed by: August 20, 2020

10         e.      Hearing on Dispositive Motions: October 13, 2020.

11

12 DATED: March 23, 2020                     MANNING & KASS
                                             ELLROD, RAMIREZ, TRESTER LLP
13

14

15                                           By:          /s/ Courtney Arnold
                                                   David V. Roth
16                                                 Courtney Arnold
                                                   Attorneys for Defendant,
17                                                 J.C. PENNEY CORPORATION, INC.
18

19
     Dated: March 12, 2020                      LAW OFFICES OF JOSEPH A. WELCH
20

21
                                                By: _____/s/ Joseph A. Welch
22                                                  JOSEPH A. WELCH, ESQ.
                                                    Attorneys for Plaintiffs, KIMBERLY WARD-
23                                                  PETERSON and NOEL PETERSON
24

25

26

27

28
                                                    2
         STIPULATION AND ORDER TO CONTINUE DEADLINE TO COMPLETE MEDIATION AND
                                      DISCOVERY
 1                             UNITED STATES DISTRICT COURT

 2                           EASTERN DISTRICT OF CALIFORNIA

 3

 4 KIMBERLY WARD-PETERSON and NOEL                   Case No. 2:18-cv-00567-KJM-DB
   PETERSON,
 5                                                   ORDER TO CONTINUE MEDIATION
                  Plaintiffs,                        AND DISCOVERY DEADLINES
 6
          v.
 7
   J.C. PENNEY CORPORATION, INC., J.C.
 8 PENNEY COMPANY, INC. and DOES 1
   through 10, inclusive,
 9
                  Defendants.
10

11
           Having considered the Parties' Stipulation to Continue the Mediation and Discovery
12
     Deadline, and good cause having been shown, IT IS HEREBY ORDERED THAT:
13
           The mediation and discovery deadlines have been continued to the following:
14
           a.     Mediation to be completed: October 17, 2020
15
           b.     Discovery shall be completed by: June 3, 2020
16
           c.     Disclosure of Expert Witnessed due by: July 2, 2020
17
           d.     Disclosed expert witnesses of rebuttal: July 20, 2020
18
           e.     Expert discovery to be completed by: August 20, 2020
19
           e.     Hearing on Dispositive Motions: October 16, 2020.
20

21         IT IS SO ORDERED.

22

23 DATED: March 30, 2020.

24

25

26

27

28


            ORDER TO CONTINUE DEADLINE TO COMPLETE MEDIATION AND DISCOVERY
